Opinion issued July 31, 2014




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                               NO. 01-13-00512-CV
                           ———————————
    JACK GRYNBERG D/B/A GRYNBERG PETROLEUM COMPANY,
                         Appellant
                                       V.
       TELEDRIFT COMPANY D/B/A SPIDLE TURBECO, Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-16376


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. No opinion has

issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        2